Name: Commission Regulation (EC) No 95/2002 of 18 January 2002 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota
 Type: Regulation
 Subject Matter: farming systems;  beverages and sugar;  production
 Date Published: nan

 Avis juridique important|32002R0095Commission Regulation (EC) No 95/2002 of 18 January 2002 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota Official Journal L 017 , 19/01/2002 P. 0037 - 0038Commission Regulation (EC) No 95/2002of 18 January 2002amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quotaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 13(3) thereof,Whereas:(1) Council Regulations (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2) and (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3) lay down new arrangements to remedy the remoteness, insularity and outermost location of these regions.(2) The detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001(4), (EC) No 1453/2001 and (EC) No 1454/2001 laid down by Commission Regulation (EC) No 20/2002(5), provide, among others, for the continuation of specific provisions relating to traditional trade flows with the rest of the Community, in particular as regards deliveries of C white sugar and C raw sugar within the meaning of Article 13 of Regulation (EC) No 1260/2001. To ensure a standardised period of application of this Regulation and Regulation (EC) No 1260/2001, it should be specified that the specific provisions set out in Article 1(1a) of Commission Regulation (EEC) No 2670/81 of 14 September 1981 laying down detailed implementing rules in respect of sugar production in excess of the quota(6), as last amended by Regulation (EC) No 1148/98(7), apply during the period laid down in Article 10(1) of Regulation (EC) No 1260/2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The text of Article 1(1a) of Regulation (EEC) No 2670/81 is hereby replaced by the following: "1a. During the period referred to in Article 10(1) of Council Regulation (EC) No 1260/2001(8), notwithstanding paragraph 1(a), (b) and (d), where C sugar is imported into the Canary Islands or into Madeira in the form of white sugar falling within CN code 1701 or into the Azores in the form of raw sugar falling within CN code 1701 12 10 under the scheme of exemption from import duties provided for in Article 3 of Council Regulation (EC) No 1453/2001(9) or Article 3 of Council Regulation (EC) No 1454/2001(10), it shall be regarded as being exported to a third country within the meaning of Article 13(1) of Regulation (EC) No 1260/2001 and originating in that third country for the purposes of the application of the said scheme."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 198, 21.7.2001, p. 11.(5) OJ L 8, 11.1.2002, p. 1.(6) OJ L 262, 16.9.1981, p. 14.(7) OJ L 159, 3.6.1998, p. 38.(8) OJ L 178, 30.6.2001, p. 1.(9) OJ L 198, 21.7.2001, p. 26.(10) OJ L 198, 21.7.2001, p. 45.